Title: From James Madison to John Drayton, 23 September 1821
From: Madison, James
To: Drayton, John


                
                    Dear Sir
                    Montpellier Sepr. 23. 1821
                
                I have duly received the copy of your Memoirs which you were so good as to send me. Be pleased to accept my thanks for it. I have looked sufficiently into the work to be sensible of its value not only to those who take a more immediate interest in local details; but as a contribution also to the fund of materials for a general history of the American Revolution. Every incident connected with this great & pregnant event is already an object of patriotic curiosity; and will be rendered by the lapse of time more & more so. It is much to be desired that the example you have given may be followed in all the States by individuals who unite with industry & opportunities the requisite judgment & impartiality. Besides the more general obligation to engage in the task, a special one will be found in the occasions for doing justice to individual merits which might otherwise escape the historical tribute due to them. Be pleased to accept Sir assurances of my esteem and best respects.
                
                    James Madison
                
            